Citation Nr: 1311024	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-48 813	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in a June 18, 1986, Board decision that denied entitlement to service connection for an acquired psychiatric disorder and alopecia areata.


REPRESENTATION

Moving party represented by:  William L'Esperance, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The moving party had active service from August 1967 to July 1969.

This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error (CUE) in a June 18, 1986 decision of the Board of Veterans' Appeals (Board), which denied claims seeking entitlement to service connection for an acquired psychiatric disorder and alopecia areata.


FINDINGS OF FACT

1.  In a decision dated June 18, 1986, the Board declined to reopen the moving party's previously denied claims seeking service connection for an acquired psychiatric disorder and alopecia areata.

2.  The correct facts, as they were known at the time of the June 18, 1986, decision were before the Board, the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The June 18, 1986, Board decision denying entitlement to service connection for an acquired psychiatric disorder and alopecia areata does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court), however, has held that VA's duties to notify and assist contained in the VCAA do not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Analysis

In a May 1977 decision, the Board denied the moving party's claims for service connection for a chronic psychoneurotic disorder and alopecia areata.  

In June 1986, the Board confirmed and continued the denial of the moving party's claims seeking entitlement to service connection for an acquired psychiatric disorder and alopecia areata.  After reviewing and weighing the evidence, the Board concluded that new and material evidence had not been presented to support a conclusion that an acquired psychiatric disorder was incurred or aggravated in service or that alopecia areata was incurred in or aggravated in service, or that it is proximately due to or the result of a service-connected disease or injury.  The Board determined that the moving party's complaint of nervousness in service was acute and transitory, and it was not linked by continuity of symptomatology to a chronic acquired psychiatric disorder identified in the post service period.  The Board upheld its May 1977 decision as being final, and denied the moving party's claims to reopen.

A final decision by the Board is subject to revision on the grounds of CUE. If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2012); see also Disabled American Veterans v. Gober, 234 F.3d 682   (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2012); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2012); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

In this case, the moving party argues that the Board committed CUE in its June 18, 1996 decision which failed to reopen the moving party's claims for service connection for an acquired psychiatric disorder and alopecia areata.  Specifically, the moving party contends that documents he submitted in 1981 and 1984 should have constituted an informal claim for an Agent Orange related disability that has yet to be adjudicated and that the moving party's claim to reopen his service connection claim for an acquired psychiatric disorder should have been considered a claim for posttraumatic stress disorder (PTSD) upon the enactment of the 1980 liberalized regulations regarding PTSD, or that in the alternative, he should have been advised to recharacterize his claim.

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) (2012).  The Board will, therefore, adjudicate the merits of his claim.

Preliminarily, in a June 18, 1986 decision, the Board confirmed and continued the denial of the moving party's claims seeking entitlement to service connection for an acquired psychiatric disorder and alopecia areata.  The moving party did not appeal that decision and it became final.  38 C.F.R. § 20.1100 (1985).  A final Board decision is subject to revision on the basis of clear and unmistakable error. 38 C.F.R. § 20.1403 (2012). 

At the time of the Board's June 18, 1986, decision, the laws and regulations governing service connection were essentially the same as now.  

Effective April 11, 1980, PTSD was included as a diagnostic entity in VA's Schedule for Rating Mental Disorders (Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD as a diagnostic entity in VA's Schedule was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a) (2012).

The RO's failure to address an implied claim is an action that can be challenged through a motion of CUE.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Richardson v. Nicholson, 20 Vet. App. 64 (2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  However, although the moving party is not challenging the RO's failure to adjudicate a rating decision but rather the Board's failure to adjudicate, when the Board affirms a determination of the RO, that determination is subsumed by the final appellate decision.  See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1104 (2012).  The RO decision that has been affirmed by the Board becomes "part and parcel" of the final Board decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F.3d 1516   (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993 (when a determination of the AOJ is affirmed by the BVA, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.

When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must still be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64 (2006). 

The Board also observes that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim and a formal claim may be deemed to have been filed on the date the informal claim was received.  See 38 C.F.R. §3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b) (3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992). 

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and that the intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32   (1998); 38 C.F.R. § 3.27 (before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it); 38 C.F.R. § 3.1(p) (1985, 2012) (defining claim as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit). 

Regarding the moving party's contention that the Board should have adjudicated a PTSD claim at the time of its June 1986 decision, the Board notes that on March 14, 2000, the moving party submitted a statement saying that he wished to claim service connection for PTSD for the first time. 

In April 2000, a VA physician diagnosed the moving party with chronic, severe PTSD and noted that he had been diagnosed as having PTSD in 1999. 

In a January 2001 rating decision, the RO granted service connection for PTSD, effective March 14, 2000. 

A June 2003 Board decision granted an effective date of March 14, 1999 for the grant of service connection for PTSD.

In an October 2009 decision, the Board dismissed the moving party's motion to revise or reverse the June 2003 decision with respect to the issue of entitlement to an earlier effective date for service-connected PTSD based on CUE.

After a thorough and sympathetic review of the record, the Board concludes that the evidence does not show that either a formal or an informal claim for service connection for PTSD was pending at the time of the June 1986 Board decision.  

The Board acknowledges that the moving party subsequently filed a PTSD claim and was granted benefits for that disability, effective March 14, 1999.  However, the Board notes that the moving party did not file a claim for service connection for PTSD prior to March 2000.

Thus, in the absence of any contemporaneous written expression of intent to apply for benefits for PTSD, the Board has no basis to conclude that a claim for service connection for PTSD was pending at the time of the June 1986 Board adjudication.  Accordingly, the moving party's allegations of CUE in that decision based on a failure to adjudicate a service connection claim for PTSD lack legal merit.  Indeed, the June 1986 Board decision was not final and binding with respect to any PTSD claim.  For that reason, as a matter of law, that rating decision cannot be the subject of a claim of CUE regarding entitlement to service connection for PTSD.

The Board parenthetically notes that that the Court had found in a 2009 decision that a claim for PTSD would encompass any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  However, the Board notes that the Court's Clemons decision was published after the June 1986 Board decision.  By controlling regulation, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Per the Court in Jordan v. Principi, 17 Vet. App. 261, 268 (2003), new interpretations of a statute can only retroactively effect decisions still open on direct review, not those decisions that are final.  See, e.g., Harper v. Virginia Dep't of Taxation, 509 U.S. 86, 97 (1993). 

In this case, the moving party did not appeal the June 1986 Board decision and it became final prior to the issuance of the Clemons decision.  As such, the Board cannot find that the law in effect in June 1986 was incorrectly applied or interpreted.

Moreover, even if the Board were to consider retroactive application of Clemons, the Board notes that at the time of the June 1986 Board decision, the evidence failed to show a diagnosis of PTSD during service and failed to show any complaint or a valid diagnosis of PTSD subsequent to service.  Further, the moving party has not identified an error that would have manifestly changed the outcome at the time the decision was made.  Simply, based on the record and law that existed at the time of the June 1986 adjudication the Board cannot find that the June 1986 Board decision contained CUE in denying service connection for an acquired psychiatric disorder and alopecia areata.

The Board notes that the moving party's argument for CUE is essentially the same argument he presented for an earlier effective date prior to March 14, 1999 for PTSD.  He contends that there was evidence that he met the criteria for a grant of service connection earlier than the effective date assigned.  As pointed out by the Board in the June 2003 decision, there was no demonstration of an intent to apply for an identified benefit prior to March 2000.

Upon review of the record, the Board finds that the moving party has not established that any of the correct facts, as they were known at the time, were not before the Board on June 18, 1986, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Notably, the record, as noted above, did not establish that a claim, either formal or informal, for service connection for PTSD had been received prior than March 14, 2000.  Simply put, the record prior to that date did not reflect an intent to file for service connection for PTSD. 

The moving party appears to believe that his PTSD diagnosis is the same as his other, previously diagnosed acquired psychiatric disorders which were considered by the Board in 1977 and by the RO prior to that. However, the regulation is clear - a new diagnosis that "corrects" an earlier diagnosis is not clear and unmistakable error.  38 C.F.R. § 20.1403(d)(1).  To the extent that the moving party argues that VA should have assisted him by advising him of the 1980 liberalizing law, the Board notes that the regulation is clear in this respect, as well.  VA's failure to fulfill the duty to assist is not CUE.  38 C.F.R. § 20.1403(d)(2).  

In sum, in the absence of any contemporaneous written expression of intent to apply for benefits for PTSD, the Board has no basis to conclude that a claim for service connection for PTSD was pending at the time of the June 1986 Board adjudication.  Accordingly, the moving party's allegations of CUE in that decision based on a failure to adjudicate a service connection claim for PTSD lack legal merit.  

Regarding the moving party's contention that documents he submitted in 1981 and 1984 should have constituted an informal claim for an Agent Orange related disability that has yet to be adjudicated, after a thorough and sympathetic review of the record, the Board concludes that the evidence does not show that either a formal or an informal claim for service connection for an Agent Orange related disability was pending at the time of the June 1986 Board decision.  

In response to the Veteran's April 1981 claim for Agent Orange related disability, the RO denied service connection for a skin condition as the result of Agent Orange a June 1981 rating decision.  In this rating decision, the RO noted that the moving party was already service-connected for lichen planus.  The moving party's did not appeal this rating decision within a year and it became final.  Therefore, it was not pending before the Board. 

In a November 1984 statement, the moving party claimed that his skin condition had increased in severity.  A December 1984 statement went further to request a reopening of his previously denied claims of service connection for alopecia and a nervous condition.  Subsequently, a March 1985 rating decision assigned a 10 percent evaluation for service-connected for lichen planus.  Subsequently, a May 1985 rating decision declined to reopen the moving party's claim for alopecia areata and a nervous condition.  The moving party filed a notice of disagreement which did not contain any assertions regarding Agent Orange exposure.  This led to the June 1986 Board decision, in which the Board declined to reopen the moving party's claims for service connection for alopecia areata.

While the moving party contends that documents he submitted in 1981 and 1984 should have constituted and informal claim for an Agent Orange related disability that has yet to be adjudicated, the record demonstrates that there were no pending claims for an Agent Orange related disability that would have been before the Board at its June 18, 1986 decision.  

In the absence of any contemporaneous written expression of intent to apply for benefits for Agent Orange related disability the Board has no basis to conclude that a claim for service connection for Agent Orange related disability was pending at the time of the June 1986 Board adjudication.  Accordingly, the moving party's allegations of CUE in that decision based on a failure to adjudicate a service connection claim for Agent Orange related disability lacks legal merit.  Indeed, the June 1986 Board decision was not final and binding with respect to any Agent Orange related disability claim.  For that reason, as a matter of law, that decision cannot be the subject of a claim of CUE regarding entitlement to service connection for Agent Orange related disability.

Given the high hurdle apparent in the definition of CUE, that type of error was not committed when the Board confirmed and continued the denial of the moving party's claims seeking entitlement to service connection for an acquired psychiatric disorder and alopecia areata. 

For the foregoing reasons, there was a tenable basis for each of the Board's determinations and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.  There is therefore no basis for a finding of CUE in the Board's June 18, 1986 decision, and the CUE motion must be dismissed without prejudice to refilling. The benefit-of-the-doubt rule, see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012), is inapplicable to this determination.  38 C.F.R. § 20.1411(a).


ORDER


The motion to revise the Board's June 1986 decision on the basis of CUE is denied.



                       ____________________________________________
	Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



